Citation Nr: 0832610	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




REMAND

The veteran served on active duty in the military from 
November 2001 to November 2004.  He appealed to the Board of 
Veterans' Appeals (Board) from an October 2005 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan - which, in relevant part, denied his 
claims for service connection for bilateral knee and ankle 
disorders.

As support for his claims, the veteran and his wife recently 
testified at a hearing at the RO in July 2008 before the 
undersigned Veterans Law Judge of the Board.  This type of 
hearing is often referred to as a Travel Board hearing.  
During the hearing, he submitted additional evidence and at 
first did not waive his right to have the RO initially 
consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).  
But he subsequently waived this right in a statement in 
support of his claims (VA Form 21-4138) received two days 
later along with reports of magnetic resonance imaging (MRI) 
of his knees and ankles at the VA Medical Center (VAMC) in 
Ann Arbor, Michigan, which he wants considered to show he has 
current disability involving his knees and ankles.  In the 
absence of proof of current disability, there can be no valid 
claim, and this was partly why the RO denied his claims.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis).  See, too, 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation may only be awarded 
to an applicant who has a disability existing on the date of 
the application, and not for a past disability); Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).



If it is ultimately conceded the veteran currently has 
bilateral knee and ankle disability, to warrant service 
connection there still must be medical evidence linking this 
current disability to an injury sustained or a disease 
contracted during his military service, or by showing 
aggravation of a pre-existing condition during service beyond 
its natural progression.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Unfortunately, however, because of a malfunction of the 
equipment used to record the July 2008 hearing testimony from 
the veteran and his wife, the Board was unable to make a 
written transcript of the proceeding for the official record 
(claims file).  So to try and remediate this regrettable 
circumstance, the Board sent the veteran a letter in August 
2008 asking him whether he wants another hearing.  He 
responded in September 2008 that he does, indicating he wants 
another Travel Board hearing.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following:

Schedule the veteran for another Travel 
Board hearing at the earliest opportunity.  
Notify him of the date, time, and location 
of the hearing, and put a copy of this 
letter in his claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court/CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




